Title: Abigail Adams to John Quincy Adams, 28 November 1796
From: Adams, Abigail
To: Adams, John Quincy


          
            My Dear Son
            Quincy Novbr 28th 1796
          
          William Shaw came from Boston last Evening to keep Sabbeth with me and brought me your Letter of August 16. 1796 which came by way of N York, and one for your Father of 13th. he Sat out for Philadelphia on the 23 of this Month. I forwarded it to him this morning. it was the Duplicate which first came to hand, and tho it almost put out my Eyes to read it, I did, and made a coppy of it before I Sent it on. the contents appeard of so much importance that I thought it might safely be communicated to some persons in confidence for most assuredly your intelligence is well founded. the baneful influence of French principles has infected every part of the union in a greater or less degree. As the Time approachd for the choice of Electors the opperations began. in the first instance a blind order of the Directory for seazing Neutral vessels & treating them as the English had Done was publishd, as a Vague report. then followd a Letter of mr Kings in which it was said that he applid to

mr Munroe upon the Subject and that he assurd him no such order had been issued the week before the choice of Electors came on and immediatly after Adets return to Philadelphia, his Letter appeard in the Paper Adet came on to Boston in the Month of october. Burr came about the same Time and was constantly closseted with Jarvis Honestus & Eustis and the plan was laid by Burr it is said of putting up G Adams as an Elector. the result you know doubt will learn before this reaches you Your Friend otis was chosen as Rep by a Great Majority, and col Daws as an Elector. not more than half the Electors were Chosen by the people, but to their honour be it told, no antifeaderal Man was even voted for by them except in the instance of Adams. you will see how misarable the old Man is led by the Party in his speach to the two Houses he just barely tells them that they were calld together for the purpose of Chusing Electors not a word of the Presidents Resignation not one solitary word of approbation upon the administration of that Great and good Man Both Houses in their answer are full in their approbation & in their expressions of Love and respect towards him. the House voted to have the Presidents address inserted in their journals so have N York. The Senate & House passt an act empowering the Electors, in case any one by Death or sickness should be prevented attending, then the Electors to ballot for an Elector. the Bill was sent to the G. he signd it, and it past into a Law, but some of his Prime Ministers I suppose told him he had Done wrong, and lost the last Chance he had of preventing a full vote of the State. he was prevaild upon to go and erase his Name from the act. every undue influence has been practised in this Election. The Bribes and intrigues of a Foreign Nation to gains an assendency over our Executive, have much earlier than your Father was aware of proved the truth of his assertions, when he observes in his Defence, That there is a natural and unchangeable inconvenience in all Popular Elections. There are always competitions, and the candidates have often Merrits nearly equal. The Virtuous and independent electors are often divided: this Naturally causes too much attention to the most Profligate and unprincipled, who will sell or give a way their votes for other considerations than Wisdom and Virtue, so that he who has deepest purse or the fewest Scruples about useing it will generally prevail. What would have been our Situation if we had been governd by a Single assembly? When Balanced as our Government is, the progress of corruption is gaining Such ground, that I fear America will never go

through an other Election without Blood shed. we have had a paper War for six weeks past, and if the Candidates had not themselves been intirely passive, Rage and Voilence would have thrown the whole Country into a Flame. you will see by the canvass for Electors in Pensilvana that the State have been nearly equally divided between two Candidates. before I close this Letter it is probable the result of Several of the States will be known. at no period has our National interest been in a more Dangerous, or difficult situation than the present. the Struggles of party and faction run very high. Your Letter to your Father discovers fully all the opperations which are daily unfolding, themselves, and they hold up Dangers and Terrors enough to appall any Man, who has not been accustomed to consider Life & property & what is still Dearer Reputation & Character a Sacrifice Due to His Country
          “Fear takes no hold of me, and makes no approaches to Me that I perceive, and if my Country makes just claims upon me I will be, as I ever have been prompt to share Fates & Fortunes with her”
          This is the language of Your Father, in a Letter of 27th just received, from him, after as he says the reading of Adets Note. if he adds, I have lookd with any accuracy into the Hearts of my Fellow Citizens, The French will find as the English have found That Feelings May be stirred which they never expected to find there. Since the Discovery of Fauchetts Letter and Randolphs treachery, the people are more on their Gaurd, and watchfull of the Agents of that Nation.
          And now My Dear Son I quit the Feild of politicks to talk to you of your private Concerns. I am not So contracted in my sentiments as to imagine that you may not have found a kindred Soul out of your own Country. assimilate it to your own, borrow from it all those qualities of energy & activity which may require a stimulous in Your composition, and impart to hers firmness and fortitude which are qualities Youth is least likely to possess and which it is probable her connection with you in the publick Character you sustain she will have more than an ordinary call for, when we take into view her early Seperation from her Parents & country, in concequence of her connextion. tell her that Your Mother has for 30 years been tried worn and innured to Seperations which have torn every fiber of her Heart, under circumstances the most perilious to those She held most Dear. She has been supported through them
          May you render each other mutually happy and after having Served Your Country with honour and Reputation a broad, may you be

rewarded with peace & tranquility on Your return to your Native Land and enjoy the confidence You have already merritted.
          When your Father wrote you, the Letter of June 10th the circumstance of your appointment was altogether unknown to him, for he has ever Done by his Children as by himself. he never askd or solisited of any Man Vote or office for himself or them. What ever he has possessd of honours or offices have been the free will Gift of his Country
          Your Friend otis is brought forward as a Representitive to Congress. he very deservedly shares the confidence of his constituents. his conduct on all those occasions wherein he has been calld to act, has been Manly firm & consistant. you justly observe that he may be considerd as a fellow Labourer with you in the Good cause. as to Cooper it is not very likly that he will ever rise higher than a Representitive of the Town of Boston I presume, the Meaning of your Father was, that the Services of a foreign Minister were very little known and attended to by the Country in general. those only in the administration of Government knew his Merrits or Demerrits, particularly in times of tranquility, and according to the old adage out of Sight, out of Mind. as it personaly respects You, Your Services have been Duly appreciated, and I rejoice much more in your promotion by the Father of His Country than if you had received it from any other Hand. it must however enhance the value, to know that the Senate were unanimous.
          by a Letter this moment received from your Father at N york—He says mr Jay and I met last Evening on our anniversary 30th Novbr & were very happy together
          He observes The French Minister is fullfilling your Sons Predictions, with astonishing exactness but it appears to me that Adet has shewn the Cloven foot so fare that all Eyes must decern it. The Partizens and Ignorant Jacobins boldly say as a threat, if the vice President is made President France will go to War with us! Heavens shall any Nation thus dictate to independant America! What would they say should Britain hold this Language? Here I am again in the midst of politicks when I meant to have quitted them
          Your Father writes that Your sister and Family were well. they are gone to live at West Chester. Charles increases in buisness and in reputation. His Sally makes him a prudent & good wife they have a Daughter whom out of respect to your venerable Grandmother they have calld Sussanna Boylstone. the Good old Lady always inquires most tenderly after you & Thomas and yesterday past the Day with

me & gave me in Charge to transmit her Blessing to you both and to tell you that She Sincerely wisht you & yours all Prosperity and happiness
          I have one request to make you if this reaches you before you leave England. desire Louissa to Set for her Miniature. let it be of the same size with that which you sent me of yours, & send it me with her Hair upon the reverse. in return if I can find a good Artist I will send Her your Fathers and mine. present me respectfully to Mr & Mrs Johnson, and tell Louissa she must write to her and your affectionate Mother
          
            A Adams
          
         